Talmadge, J.
(dissenting) — The majority, in effect, finds a constitutional tort because the City of Spokane (City) delayed processing a grading permit for a few weeks due to ostensible worries regarding legitimate public health and safety issues associated with the Mission Springs project. The majority selectively addresses the facts and manipulates the law to achieve its result. I dissent.
FACTS
Mission Springs sought to build a 790-unit apartment project in Spokane as a planned unit development (PUD). The project was “the largest proposed planned unit development in Spokane County” at the time. Clardy v. Cowles Publ’g Co., 81 Wn. App. 53, 64-65, 912 P.2d 1078 *973(1996). The principal access to the project was Thorpe Road, which before reaching the project site proceeded through two narrow tunnels under railroad tracks constructed in the early 1900s.
Despite public opposition to the project, the Spokane City Council in 1992 enacted an ordinance rezoning Mission Springs’ parcel and approving its plat and PUD designation for the project. The Council’s actions were based in part on information from a 1991 traffic study on the effect of the project on Thorpe Road traffic. Mission Springs obtained grading and building permits for the project by early 1993.
Mission Springs failed to use the permits, however, and, despite extensions, allowed them to lapse. The City declared them abandoned for nonuse in May 1994.
Five months later, in October 1994, Mission Springs applied for a new grading permit, but not a building permit.18 Spokane’s Director of Building Services (Building Official) determined the permit application was incomplete and asked Mission Springs to supply (1) an updated traffic study; (2) evidence of formation of a homeowners association; (3) a geotechnical report and investigation; (4) documentation of special inspection services; and (5) grading specifications.19 Mission Springs has never challenged the propriety of the imposition of these conditions, or the delay they engendered in the permitting process. The City asked Mission Springs for an updated traffic study on August 8, 1994, and again on November 3, 1994, but no *974study was provided. Although Mission Springs did supply a letter from an engineering firm containing traffic counts in February 1995, Spokane’s Building Official did not consider this letter to be an update of the 1991 traffic study (apparently because it did not contain projections of traffic).
Subsequent to the 1991 traffic study, Spokane County approved a 102-unit project at Lindell Court, which was also served by Thorpe Road. Traffic on Thorpe Road increased 30 percent between 1991 and 1994, about 12 percent more than was projected in Mission Springs’ 1991 traffic study. Serious traffic accidents also occurred in the Thorpe Road tunnels.
On June 22, 1995, at a regularly scheduled City Council briefing session, traffic concerns with the Mission Springs PUD arose. At issue were safety problems stemming from the two traffic tunnels. Council members expressed concern as to whether traffic conditions had changed since approval of the PUD in 1992, and discussed ordering a traffic study to determine whether there was now a safety hazard to the public using the tunnels. At the outset of discussion of the Mission Springs project, the City’s development director, in answer to the mayor’s question about the status of the project, said: “We are ready to issue the grading permit. The legal department has reviewed the process. We have completely gone through it and we’re ready to issue the grading permit.” Clerk’s Papers at 75. The mayor and Council Member Holmes expressed concern about the tunnels on Thorpe Road. The Building Official responded that the tunnels are a deficiency of Spokane’s transportation network and “not a deficiency caused by Mission Springs or any other development out there or enhanced by Mission Springs or detracted by Mission Springs or any other development out there. . . . And the tunnels are adequate to service the traffic that will be generated from the project.” Clerk’s Papers at 80-81.
The Council took testimony at the briefing session and, based on that testimony and the council members’ own knowledge of increased traffic, passed a motion ordering a *975new traffic study by the City. The motion also purported to suspend the issuance of the grading permit pending the results of the study. The City Attorney, at the open meeting and on the record, warned the Council of the possibility of a lawsuit arising out of any action to stop the issuance of a permit, but the Council did not take the advice of the City Attorney and passed the motion unanimously. Council Member Anderson averred later that he voted for the study because he was aware of additional traffic in the area from a new, nearby apartment complex that had not been forecast in the original 1991 traffic study. He felt the existing traffic study was outdated. Council Member Holmes also had the new apartment complex in mind when she voted for the new study.
The City Manager ordered a temporary suspension of the processing of the grading permit. The traffic study was completed and presented to the Council on August 14,1995, just six weeks later. The report showed traffic concerns about the Mission Springs project were unwarranted, and the City Manager then ordered the Building Official to resume processing the grading application. Processing was further delayed, however, by the necessity for resolving an adverse possession claim to one of the lots in the Mission Springs plat. According to City Manager Roger D. Crum:
[L]andowners adjacent to the Mission Springs plat [the DeBills] were claiming title by adverse possession to a strip of land in the Mission Springs plat. One of the issues in the case was the potential invalidity of the plat because of the adverse interest. Because I believed there would always be a question as to the legal validity of the [plat], and because the developer still had not complied with the requirements for issuance of his grading permit, I directed the Planning Department to place a “hold” on the final grading permit issuance until the plat validity issue was resolved. The plat issue was resolved and the “hold” lifted before the developer had complied with the requirements for a grading permit.
*976Clerk’s Papers at 292.20 In its first amended answer to Mission Springs’ complaint, Spokane alleged the Mission Springs plat approval was illegal ab initio because it did not contain the signatures of all the owners of the plat pursuant to RCW 58.17.165.21 The DeBills’ signatures were not on the plat.
Apparently, as a result of this problem with plat ownership, Building Official Bob Eugene informed Richard Vandervert, Mission Springs’ agent, by letter of August 24, 1995:
This is to advise you that the City of Spokane Construction Services Department is presently constrained from issuing a grading permit for the [Mission Springs] project.
The constraint arises from a third party claim of adverse possession of a portion of the proposed development site. The City has been given official notice of this claim, and is undertaking a legal investigation into the ramifications of this action in relation to plat approvals.
Clerk’s Papers at 108.
The adverse possession dispute was settled, and voluntary dismissal of the lawsuit occurred on October 6, 1995. Thereafter, according to Mission Springs’ representative, Dan Clardy: “As soon as agreement was reached on the resolution of the DeBill Lawsuit in October we completed *977the final details required by the City including the filing of the lot line adjustment information with Spokane County. This could not be done until late in October when the documents were finally received from the City of Spokane.” Clerk’s Papers at 503.22 Subsequently, Mission Springs submitted the information required for a complete application and Spokane issued the permit on November 3, 1995.
Meanwhile, Mission Springs had filed a complaint against the City, its council members, and the city manager on July 3, 1995, seeking money damages and injunctive relief. Mission Springs alleges as the gravamen of its complaint that the defendants, at a City Council meeting on June 22, 1995, “passed a resolution prohibiting the issuance of any permits until a new report on traffic was brought forward and reviewed by the Council.” Clerk’s Papers at 43. The majority agrees: the wicked act of the City occurred on June 22, 1995, when the City “abrogated Mission Springs’ right to obtain issuance of a grading permit when the City Council acted to deny issuance of this or any permit and the City Manager acquiesced in the council’s demands.” Majority op. at 959.
The council members filed a CR 12(b)(6) motion to dismiss. Mission Springs cross-moved for summary judgment, seeking dismissal of the council members’ legislative immunity defense, and requesting injunctive relief. The trial court denied Mission Springs’ motions, and granted summary judgment to the council members, dismissing the suit. The trial court noted:
Summary judgment is properly granted in this action as a matter of law because plaintiffs have failed to come forward with evidence that the defendants acted in violation of RCW *97858.17.170 or RCW ch. 60.64 [sic] or 49 [sic] U.S.C. § 1983. No genuine issues of material fact exist that the defendants performed a reasonable investigation regarding issues pertaining to changed conditions of traffic safety and the public health and safety. Because defendants’ actions constituted appropriate legislative function in accordance with RCW 58.17.170, the individual defendants are immune from liability to the plaintiffs. In addition, the evidence is undisputed that plaintiffs failed to perfect the application for a Grading Permit for the Mission Springs project by failing to pay the necessary fees and failing to supply other required information to constitute a completed permit application prior to October 30, 1995. As a matter of law, plaintiffs failed to obtain any vested right to the issuance of a Grading Permit prior to October 30, 1995, when the fees were paid and the application for Grading Permits made complete.
Clerk’s Papers at 548-49. Mission Springs sought, and we granted, direct review.
The majority opinion asserts the cause of action in this case is “wrongful refusal to process a grading permit.” Majority op. at 951. It states: “The ultimate issue is whether a municipality may withhold a ministerial land use permit for reasons extraneous to the satisfaction of lawful ordinance and/or statutory criteria.” Majority op. at 952.23 Because the City did in fact process the grading permit, and did not in fact withhold it, and did permit Mission Springs to pursue its development project according to its unchanged subdivision plat, I have difficulty following the majority’s “rationale.” Exactly what is Mission Springs complaining about, and exactly what behavior does the ma*979jority consider so outrageous that it finds the City and its council members committed a constitutional tort?
ANALYSIS
The majority ignores crucial facts. Mission Springs applied for the grading permit on October 13, 1994. The City responded to the application on November 3, 1994, by asking Mission Springs for an updated traffic study. Mission Springs did not then file a lawsuit complaining of illegal delay by the City. Nor did it file a lawsuit complaining of illegal delay in December, January, February, March, April, May, or June. In fact, a total of eight months and nine days passed from the time Mission Springs applied for a grading permit until the City Council meeting of June 22, 1995, all without complaint from Mission Springs about delay. Nor do we hear the majority opinion remonstrating about “deprivation of property without due process” for those eight months and nine days, even though the majority asserts a cause of action for the harm Mission Springs complains of arose “at the time of the violation.”
What, then, happened at the Spokane City Council meeting on June 22, 1995, that, in the majority’s mind, justifies bringing to bear on the City the full wrath of the Ku Klux Act of 1871 (42 U.S.C. § 1983)? What occurred at that meeting that had not happened in the previous eight months and nine days of nonissuance of the grading permit?
What happened, of course, is that City council members asked for a traffic study prior to issuance of the grading permit, and the city attorney told them by doing so, they may be liable. Mission Springs and the majority attribute no fault to the City’s November 1994 request for a traffic study. It is only the June 1995 request for a traffic study the majority finds constitutionally repugnant, and apparently only because the city attorney said then that it was.24 No law I know of provides relief for such a contrived set of facts.
*980A. The Meaning of RCW 58.17.170
The problem before us is one of statutory construction. We must give meaning to RCW 58.17.170, which provides, in pertinent part:
When the legislative body of the city, town or county finds that the subdivision proposed for final plat approval conforms to all terms of the preliminary plat approval, and that said subdivision meets the requirements of this chapter, other applicable state laws, and any local ordinances adopted under this chapter which were in effect at the time of preliminary plat approval, it shall suitably inscribe and execute its written approval on the face of the plat. . . . Any lots in a final plat filed for record shall be a valid land use notwithstanding any change in zoning laws for a period of five years from the date of filing. A subdivision shall be governed by the terms of approval of the final plat, and the statutes, ordinances, and regulations in effect at the time of approval under RCW 58.17.150(1) and (3) for a period of five years after final plat approval unless the legislative body finds that a change in conditions creates a serious threat to the public health or safety in the subdivision.
(Emphasis added.) The italicized language is the key to this case. The language addresses preservation of public health and safety, not land use policy. The statute codifies in the context of subdivision regulation what has been settled Washington law since 1905: vested rights must yield to public health and safety considerations.
And there is no merit in the contention that the respondent had any inherent or vested right because he had complied with the law existing at the time he built. There is no such thing as an inherent or vested right to imperil the health or impair the safety of the community. But to be protected against such impairment or imperilment is the universally recognized right of the community in all civilized governments—a protection which the government not only has a right to vouchsafe to the citizens, but which it is its duty to extend in the exercise of its police power.
*981City of Seattle v. Hinckley, 40 Wash. 468, 471, 82 P. 747 (1905) (Dunbar, J.) (cited in Hass v. City of Kirkland, 78 Wn.2d 929, 931-32, 481 P.2d 9 (1971)); West Main Assocs. v. City of Bellevue, 106 Wn.2d 47, 53, 720 P.2d 782 (1986) (“Municipalities can regulate or even extinguish vested rights by exercising the police power reasonably and in furtherance of a legitimate public goal.”); see also Erickson & Assocs., Inc. v. McLerran, 123 Wn.2d 864, 873, 872 P.2d 1090 (1994) (“vested rights doctrine is not a blanket rule requiring cities and towns to process all permit applications according to the rules in place at the outset of the permit review”).
The statute at issue here speaks to public health and safety. This is not a case where a city has attempted to pull the rug out from under a developer by changing land use policies in midstream. RCW 58.17.170 would, in fact, have been a bulwark against such an eventuality. According to the statute, no intervening change in zoning or land use ordinances could have divested Mission Springs of the right to develop its property in accordance with the ordinances in place at the time the City approved the subdivision.
If, however, the City “finds that a change in conditions creates a serious threat to the public health or safety in the subdivision,” then the Mission Springs subdivision may be divested of the right to “be governed by the terms of approval of the final plat, and the statutes, ordinances, and regulations in effect at the time of approval” of that subdivision. Flainly, if traffic conditions had worsened significantly in the four years since the Mission Springs subdivision had been approved, so that palpable threats to public safety would result from building the apartment complex, the City would have the power under the statute to change the subdivision by ordinance because of “a change in conditions creat[ing] a serious threat to the public health or safety in the subdivision.”25
Well-founded public health concerns always trump vested *982development rights. The Legislature in RCW 58.17.170 gave developers full rights to develop their subdivisions for five years in accordance with existing laws, with the single exception that should a threat to public health or safety arise in those five years, those development rights are defeasible. The Legislature declined to subordinate public health or safety concerns to property development interests. The law has never been and could hardly be otherwise in a rational society.
The majority agrees, as it must, that the City, after processing and issuing the permit, could at any time thereafter have made a finding of changed conditions and passed an ordinance amending the plat to reflect those changed conditions. Majority op. at 961 n.14. Thus, in consonance with our long-established law, the majority agrees public health or safety concerns may supersede vested rights to development. The majority holds, however, that while the City had a perfect right to amend or even cancel the entire plat after finding changed conditions, it had no right to delay issuing a grading permit to investigate whether conditions had changed. In other words, Mission Springs had no absolute, constitutional right to develop its subdivision in the face of detriments to public health or safety, but it did have an absolute, constitutional right to obtain a grading permit without a reasonable delay for the City to investigate whether public health and safety detriments were present. According to the majority, the City could deny, but it could not delay.
I have concern for our credibility when we announce such impractical rules of law. We do not abandon our common sense when we come through the door of the Temple of Justice. Our task here is to interpret RCW 58.17.170 in a way that addresses practical realities. Recently, we repeated the well-established rule that we will not interpret statutes so as to produce absurd results, Double D Hop Ranch v. Sanchez, 133 Wn.2d 793, 947 P.2d 727, 952 P.2d *983590 (1997), a rule we first stated in territorial days. Spokane Mfg. & Lumber Co. v. McChesney, 1 Wash. 609, 610, 21 P. 198 (1889). The majority’s analysis produces an absurd result.26
A sensible way to read the statute is to recognize that the subdivision proponent is entitled to proceed with development in accordance with the ordinances and regulations in place at the time of subdivision approval, provided there has been no change in conditions affecting public health or safety. Numerous eventualities can, and do, occur in the real world. A municipality should be allowed to investigate whether changed conditions have occurred. RCW 58.17.170 certainly does not forbid the municipality a reasonably short time to conduct such an investigation.
The alternative to the majority’s view is a rule of reason. Fursuant to RCW 58.17.170, which does not speak to grading permits, development of an approved subdivision is always contingent upon the absence of a threat to health or safety. The governing authority always has the power to make a determination about changes in conditions creating threats to public health or safety in the furtherance of its general police powers, regardless of when or whether the subdivision developer has applied for any permits. This power to provide for public health or safety is not subject to time bars; it makes no difference when Mission Springs submitted its grading permit. Spokane always had the power either to deny it or to delay it, in keeping with its charge to maintain public health and safety.27
Of course, the subtext in this case is the unstated asser*984tion that the City ordered the delay on June 22 only as a pretense to stop the politically unpopular Mission Springs’ development. The majority quotes the City Council’s deliberations at length in an attempt to make that very point. However, “[w]e are not permitted to inquire into the motives of the city council. If the ordinance is valid on its face, the reasons or arguments that may have moved the city council to act are not pertinent here.” Shepard v. City of Seattle, 59 Wash. 363, 375, 109 P. 1067 (1910). We most recently reiterated this principle in Ino Ino, Inc. v. City of Bellevue, 132 Wn.2d 103, 129, 937 P.2d 154, 943 P.2d 1358 (1997), cert. denied, 522 U.S. 1077 (1998), where we said: “[A] court should not strike down an otherwise constitutional statute on the assumption that the legislative body had a wrongful purpose.” Justice Frankfurter wrote in Tenney v. Brandhove, 341 U.S. 367, 377, 71 S. Ct. 783, 95 L. Ed. 1019 (1951), “The holding of this Court in Fletcher v. Peck, 6 Cranch 87, 130[, 10 U.S. 87, 3 L. Ed. 162 (1810)], that it was not consonant with our scheme of government for a court to inquire into the motives of legislators, has remained unquestioned.” See also McCray v. United States, 195 U.S. 27, 24 S. Ct. 769, 49 L. Ed. 78 (1904).
Likewise in this case, we ought not make bad law simply because we discern the City of Spokane had ulterior, political motives in delaying the grading permit.28 The only legitimate focus of our inquiry is whether, under the circumstances existing on June 22, 1995, there was any justification for delaying the grading permit in order to *985conduct a new traffic study in the City’s exercise of its responsibility to protect public health and safety.
The answer is quite plainly yes. The prior traffic study was years old, and new development had taken place in the vicinity of the Mission Springs subdivision. Two council members averred in affidavits they were concerned about increased traffic from the new development. The traffic information Mission Springs had submitted in February 1995 was simply a traffic count, and did not constitute a true traffic study. That the City Council disagreed with its staff on the question does not mean the request for a traffic study lacked justification. The City Council bears the ultimate responsibility for public health and safety, not the City staff.
B. Constitutional Law Analysis
I doubt federal constitutional law is implicated here in the first instance. At worst, the City violated RCW 58.17.170 by its delay in issuing the grading permit.29 As we stated in Orion Corp. v. State, 109 Wn.2d 621, 652, 747 P.2d 1062 (1987), cert. denied, 486 U.S. 1022, 108 S. Ct. 1996, 100 L. Ed. 2d 227 (1988), “If our state constitution provides the protection sought, a federal question under the Fourteenth Amendment’s due process clause does not arise.”30 We ought not make a federal case out of it every time somebody disagrees with a local land use decision. *986Our state constitution does not contain lesser guarantees of due process than the federal constitution. Moreover, RCW 64.40 provides an adequate and speedy remedy for Mission Springs’ claims in this case.
Although I do not believe the City is liable, it is necessary to address several misconceptions in the majority opinion. We have laboriously and sometimes tortuously worked out our land use constitutional jurisprudence over the last decade, from Orion through Presbytery of Seattle v. King County, 114 Wn.2d 320, 787 P.2d 907, cert. denied, 498 U.S. 911, 111 S. Ct. 284, 112 L. Ed. 2d 238 (1990), to Sintra, Inc. v. City of Seattle, 131 Wn.2d 640, 935 P.2d 555 (1997), with many stops enroute. It is, therefore, with great astonishment that I find the majority’s discussion of the constitutional issues practically devoid of reference to the *987teachings of those cases. It is as if there were no existing Washington law on the subject.
1. Substantive Due Process31
For instance, the majority concludes a violation of substantive due process occurred in this case without defining what constitutes a violation of substantive due process in Washington. All the majority says is that the conduct of the City “rings of deprivation of property through arbitrary interference with that process lawfully due.” Majority op. at 964. Defining substantive due process as “that process lawfully due” is, of course, a tautology, but a most pliable and convenient one. I prefer the view that this Court’s primary function is to state the law with as much specificity and precision as our analytical faculties and writing skills allow, so that the citizens of Washington will have sure and certain legal guidelines to which to conform their behavior.
More to the point, however, is that the majority simply ignores our cases defining substantive due process:
To determine if a regulation results in a denial of due process, the court engages in a balancing test. We ask: “(1) *988whether the regulation is aimed at achieving a legitimate public purpose; (2) whether it uses means that are reasonably necessary to achieve that purpose; and (3) whether it is unduly oppressive on the landowner.”
Sintra, Inc. v. City of Seattle, 119 Wn.2d 1, 21, 829 P.2d 765 (1992) (quoting Presbytery, 114 Wn.2d at 330 and Orion, 109 Wn.2d at 646-47).32 We have most recently stated our adherence to this definition in Christianson v. Snohomish Health Dist., 133 Wn.2d 647, 660, 946 P.2d 768 (1997).
I would subject the facts of this case to our three-pronged test. The regulation at issue is the resolution passed by the City Council to initiate a new traffic study and to delay issuance of the grading permit. Under the first prong, the City’s action was obviously aimed at achieving a legitimate public purpose—the preservation of public safety. Under the second prong, whether the ensuing delay was unreasonable is a mixed question of fact and law. I would hold under the undisputed facts of this case that the six-week delay was not unreasonable, especially insofar as it came after more than eight months of delay Mission Springs does not complain about. Under the third prong, a determination of whether the resolution was unduly oppressive depends on a list of nonexclusive factors the Court has adopted from a law review article by Frofessor Stoebuck. Sintra, 119 Wn.2d at 22. Of that list, the relevant factors are the nature of the public harm and the seriousness of the problem, balanced against the expense to Mission Springs. Mission Springs does not claim damages for the eight-month delay, but does claim $1,000,000 in damages for the six-week delay. The rationale for the damage claim is not in the record on appeal. I would hold as a matter of law the seriousness of the traffic impacts from the Mission Springs development, given the known dangers of travel on *989Thorpe Road, justified the short delay for the City to obtain a new traffic study. In summary, using this Court’s test for substantive due process, I would find no violation here.
The majority opinion claims to “follow that overwhelming body of authority which applies Due Process principles to similar factual situations,” Majority op. at 964, but fails to cite the location of even a small portion of “that overwhelming body.” As noted above, substantive due process as a cause of action in cases like the one at bar is a thing of the past in the Ninth Circuit. Moreover, as I have indicated previously, substantive due process claims are extremely difficult to sustain in the other federal circuit courts as well. Sintra, 131 Wn.2d 684 n.30 (Talmadge, J., concurring in part, dissenting in part).
Lost in a legal universe where a substantive due process remedy generally does not exist for Mission Springs’ claims, and strangely unwilling to apply Washington substantive due process law, the majority latches onto a case from the Court of Appeals for the Third Circuit. Citing Blanche Road Corp. v. Bensalem Township, 57 F.3d 253, 267-68 (3d Cir.), cert. denied, 516 U.S. 915, 116 S. Ct. 303, 133 L. Ed. 2d 208 (1995), for the proposition that deliberate and improper interference with the process by which a township issues a permit establishes a substantive due process violation, the majority concludes, “City council members who improperly interfere with the process by which a municipality issues permits deprive the permit applicant of his property absent that process which is due.” Majority op. at 965. There are two points to make about this.
First, the majority relies on the Third Circuit’s definition for a substantive due process violation. In order to demonstrate a violation of substantive due process in the Court of Appeals for the Third Circuit, one must show either that (1) the agency’s actions were not rationally related to a legitimate government interest, or (2) the agency’s actions were motivated by bias, bad faith, or improper motive. Blanche Road, 57 F.3d at 262. These may be perfectly acceptable grounds for finding a substantive due process *990violation in Pennsylvania, New Jersey, and Delaware, but they are not the grounds we have established in Washington.
Second, the majority opinion cites Bateson v. Geisse, 857 F.2d 1300, 1303 (9th Cir. 1988), as support for the proposition that city council members who interfere with the proper issuance of permits “deprive the permit applicant of his property absent that process which is due.” Majority op. at 965. The cited discussion in Bateson concerns substantive due process. Bateson is a Ninth Circuit case. Armendariz abolished substantive due process in the Ninth Circuit. Bateson is therefore no longer authority for the existence of a substantive due process violation. The majority’s citation of Bateson is inappropriate and incorrect.33
In summary, the majority inexplicably ignores Washington law on substantive due process, and, without even explaining what criteria it relies on to find a violation here, imports law from a foreign federal circuit court of appeals and substitutes it for Washington’s law. While the majority and I might still disagree on the outcome of this case were it to apply Washington law as I have done above, I cannot understand why the majority would so facilely abandon our precedents and established analytical protocols. “Stare decisis requires ‘[o]nce this court has decided an issue of state law, that interpretation is binding until we overrule it.’ ” State v. Hamlet, 133 Wn.2d 314, 329 n.3, 944 P.2d 1026 (1997) (Sanders, J., dissenting) (quoting Hamilton v. Department of Labor & Indus., 111 Wn.2d 569, 571, 761 P.2d 618 (1988)).
2. 42 U.S.C. § 1983
“There are only two essential elements in a § 1983 action: (1) the plaintiff must show that some person deprived *991it of a federal constitutional or statutory right; and (2) that person must have been acting under color of state law.” Sintra, 119 Wn.2d at 11. Although the majority acknowledges property rights stem from state law, not constitutional law, it fails to identify precisely what right Mission Springs was deprived of here. The majority refers to the general right to use and enjoy land, but that does not get us very far because it says nothing about whether Mission Springs had a constitutional right to a grading permit on demand, as the majority insists it did. Absent an approved subdivision plat, Mission Springs’ general right to use and enjoy its land did not include a grading permit.
As we said in Smith v. Greene, 86 Wn.2d 363, 366, 545 P.2d 550 (1976) (quoting Board of Regents v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972)), “ Troperty interests, of course, are not created by the Constitution. Rather they are created and their dimensions are defined by existing rules or understandings that stem from an independent source such as state law—rules or understandings that secure certain benefits and that support claims of entitlement to those benefits.’ ” Thus, we must analyze whether state law granted Mission Springs a right the City unconstitutionally deprived it of. The language of RCW 58.17.170 is the key.
The statute says, “A subdivision shall be governed by the terms of approval of the final plat, and the statutes, ordinances, and regulations in effect at the time of approval ... for a period of five years after final plat approval unless the legislative body finds that a change in conditions creates a serious threat to the public health or safety in the subdivision.” The statute simply vests the “statutes, ordinances, and regulations” in effect at the time of plat approval as the governing regulations for development of the plat for the next five years, with the proviso that no changes creating a serious threat to health or safety arise. As we explained in West Main Assocs. v. City of Bellevue, 106 Wn.2d 47, 51, 720 P.2d 782 (1986), the “purpose of the vesting doctrine is to allow developers to determine, or ‘fix,’ the rules that will govern their land development.”
*992Basing their approach on language from Board of Regents v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 2709, 33 L. Ed. 2d 548 (1972), numerous courts have found a constitutionally cognizable property right in a “legitimate claim of entitlement” to and a “justifiable expectation” of a desired land use action. When the agency must exercise its discretion, however, there is no “legitimate claim of entitlement” or “justifiable expectation.” Silver v. Franklin Township, 966 P.2d 1031, 1036 (6th Cir. 1992) (no property right in conditional zoning certificate because issuing agency had broad discretion). Here, it is evident from the language of RCW 58.17.170 Mission Springs had a “legitimate claim of entitlement” to and a “justifiable expectation” of developing its subdivision in accordance with the statutes, ordinances, and regulations in effect at the time of plat approval, so long as there had been no change creating serious threats to public health or safety.
Mission Springs therefore had a right to a grading permit issued under whatever rules and regulations governed grading in the City of Spokane at the time of plat approval. All of this says nothing, however, about whether the City could institute a reasonable delay in the issuance of that permit to investigate changed conditions. The delay that occurred in this case did not result in the imposition of different rules and regulations than Mission Springs was entitled to under the vesting RCW 58.17.170 provided. Therefore, the delay deprived Mission Springs of no cognizable, state-created rights, and a cause of action under 42 U.S.C. § 1983 does not lie.
The fallacy in the majority’s reasoning is its failure to identify with precision the state-created right at issue in this case. The right was not to the issuance of a grading permit per se, but to the issuance of a grading permit governed by the statutes, ordinances, and regulations in effect at the time of plat approval. That is all RCW 58.17.170 requires. Nothing in the plain language of the statute ere*993ates a right to issuance of a permit on demand. The majority erroneously equates delay with denial.34
C. Legislative Immunity
1. No Executive Powers
The majority finds the Spokane City Council members individually liable. This is simply wrong, not just as a matter of legislative immunity, but because the action of the City Council members had no legal force or effect. As the majority itself points out in its footnote 17, the City Council in Spokane, which has a council-manager form of government, has no executive powers whatsoever. Unlike cities with which most people are familiar, where the mayor is the chief executive officer, in a council-manager city like Spokane, the unelected City Manager is the chief executive officer, and “[N] either the city council nor any member thereof shall give orders to any subordinate of the city under the jurisdiction of the city manager.” Spokane City Charter art. IY § 22(b).35 In effect, the city council in a council-manager government is like a board of directors. The only legal authority it has is to make policy (to legislate), and to hire the City Manager.
The City Manager ordered the delay in issuing the permit on his own authority. He was not legally obliged to follow City Council direction in the carrying out of city administrative duties.36 The portion of the City Council motion imposing the delay was a nullity. Thus, because the City *994Council and its members lacked the legal authority to give orders to city administrators to halt the issuing of the grading permit, any such order was without legal force or effect. In such administrative matters, the city council of a council-manager government has no more legal authority than an ordinary citizen. The City Council members therefore cannot possibly be liable for issuing an order that was void at its birth.
The majority admits ordering the building official to delay the permit was an “administrative process reserved to the City Manager [by] clear and unequivocal charter mandate.” Majority op. at 970-71. Precisely because the city charter did not extend power to the City Council to do what it purported to do, the Council’s action was futile and ineffective; nevertheless, the majority holds that action violated federal law. If city council members may be liable for things they say regarding public policy while sitting in their official capacities, grave constitutional concerns arise.
2. Absolute Legislative Immunity
Article I, section 6 of the federal constitution provides, “for any Speech or Debate in either House, [Senators and Representatives] shall not be questioned in any other Place.” Article II, section 17 of the state constitution contains a similar provision: “No member of the legislature shall be liable in any civil action or criminal prosecution whatever, for words spoken in debate.” These provisions reflect a centuries-long tradition of legislative immunity in both English and American law. Tenney, 341 U.S. at 373, 377; Forrester v. White, 484 U.S. 219, 224, 108 S. Ct. 538, 98 L. Ed. 2d 555 (1988). See also Lutheran Day Care v. Snohomish County, 119 Wn.2d 91, 107, 829 P.2d 746 (1992) (policy rationale for quasi-judicial immunity), cert. denied, 506 U.S. 1079, 113 S. Ct. 1044, 122 L. Ed. 2d 353 (1993).
Recently, in Bogan v. Scott-Harris, 523 U.S. 44, 118 S. Ct. 966, 140 L. Ed. 2d 79 (1998), the United States Supreme Court affirmed the holdings of numerous lower courts and extended absolute legislative immunity under 42 U.S.C. § 1983 to local legislators like the council mem*995bers here. The policy reasons for absolute legislative immunity seem clear enough. The scope of that immunity may even be surprising. For instance, in Chappell v. Robbins, 73 F.3d 918 (9th Cir. 1996), the court considered a claim against a California state senator who took bribes from the president of an insurance company while serving as Chairman of the Senate Insurance Committee from 1978 to 1985. After receiving the bribes, Robbins sponsored bills to strip the Insurance Commissioner of the power to regulate credit insurance and to repeal certain new Insurance Commissioner regulations. Id. at 920. Chappell sued Robbins in his personal capacity under the federal civil RICO (Racketeering Influenced and Corrupt Organization Act) law. Robbins moved to dismiss under Fed. R. Civ. E 12(b)(6) for failure to state a claim, asserting he was entitled to absolute legislative immunity. The Court of Appeals for the Ninth Circuit agreed with Robbins, holding his “efforts in sponsoring and pushing for passage of legislation concerning statewide insurance regulation fall squarely within the class of legislative acts. . . . ‘The claim of an unworthy purpose does not destroy the privilege.’ ” Id. at 921 (quoting Tenney, 341 U.S. at 377).
This decision is plainly correct if absolute legislative immunity and the policy reasons supporting it are to have any currency. Even if one believes that thwarting the will of land developers is a more depraved and villainous thing for a public official to do than accepting bribes from insurance companies, absolute legislative immunity must apply in the present case. Aside from departing from the tradition of hundreds of years of English and American law, allowing the personal assets of Washington’s local elected officials to be put at risk for what happened in this case will have devastating consequences on the willingness of community-minded, public-spirited citizens to serve in *996elected office. The majority here makes extraordinarily bad public policy.37
The dispositive question here is whether what the City Council did was in the “sphere of legitimate legislative activity.” The City Council asked for a delay in the processing of the grading permit to conduct an investigation of possible changed conditions in the Mission Springs subdivision. Investigation by legislative bodies so as to inform policy decisions is a quintessential legislative function. “The power of Congress to conduct investigations is inherent in the legislative process.” Watkins v. United States, 354 U.S. 178, 187, 77 S. Ct. 1173, 1 L. Ed. 2d 1273 (1957). “The power to investigate is necessarily incident to the power to legislate and to do so wisely.” United States v. McDonnell Douglas Corp., 751 P.2d 220, 224 (8th Cir. 1984). All the City Council did here was investigate. That was a purely legislative act and the individual council members should not be made to answer for it “in any other Place.”38
CONCLUSION
This is not a difficult case. First principles of statutory construction, recognition of the prime responsibility of government at all levels to maintain public health and safety, and plain common sense compel affirming the trial court. The majority of this Court seems intent, however, on punishing the City of Spokane, not for what it did, but for what its city attorney said. In so doing, the Court guts a statute sensibly designed to balance development rights with legitimate public health and safety concerns. This is bad public policy based on a zealous, tortured reading of the law and facts in this case.
*997In summary, RCW 58.17.170, read properly, permits a governing authority to take whatever action it deems necessary, in the event of changed conditions affecting an approved but not yet developed subdivision, to ensure public health and safety are not compromised in the development of the approved subdivision. I would affirm the trial court’s dismissal of Mission Springs’ action.
Johnson, J., concurs with Talmadge, J.
Reconsideration denied July 24, 1998.

Mission Springs’ grading permit related to grading a road to access the Mission Springs’ site, as well as grading the entire PUD site.


The City also sought confirmation that John D. (Dan) Clardy, one of the primary movers in the Mission Springs’ project, retained authority to act for Mission Springs. Mr. Clardy had been the subject of articles in the Spokane press starting in July 1993, attributing misconduct to him. Clardy later sued Cowles Publishing, owner of the Spokane daily newspapers, for defamation in January 1994. Clardy, 81 Wn. App. at 56-57. Clardy’s precise role in this case is somewhat of a mystery. The plaintiffs below are Mission Springs, Inc., a Washington corporation, and Feature Realty, Inc., a California corporation. Clardy has described himself as “managing Agent for plaintiffs.” Clerk’s Papers at 102. His relationship to Mission Springs is not an issue on appeal.


The DeBiFs filed their adverse possession suit on January 12, 1994, contending they owned one lot in the Mission Springs plat. Thus, both Spokane and Mission Springs, as defendants in the DeBills’ suit, were well aware of the adverse possession claim when Mission Springs applied for the grading permit on October 13, 1994.


RCW 58.17.165 provides, in pertinent part:
Every final plat or short plat of a subdivision or short subdivision filed for record must contain a certificate giving a full and correct description of the lands divided as they appear on the plat or short plat, including a statement that the subdivision or short subdivision has been made with the free consent and in accordance with the desires of the owner or owners.
. . . Said certificate or instrument of dedication shall be signed and acknowledged before a notary public by all parties having any ownership interest in the lands subdivided and recorded as part of the final plat.


Clardy also stated in the same affidavit: “The refusal of the City of Spokane to issue the permit until the DeBill lawsuit was settled was the principal reason for the lengthy delay in the issuance of the permit.” Clerk’s Papers at 502. Mission Springs does not claim the DeBills’ lawsuit was pretextual or the City’s handling of it was in any way improper. Absent such a claim and given this admission by Mission Springs’ agent, the City’s alleged delay from June 22 to August 15 was not the proximate cause of the harm Mission Springs alleges. I would affirm the grant of summary judgment on this basis alone.


The trial court held Mission Springs’ failure to pay the permit fee before October 30, 1995, prevented Mission Springs from obtaining any vested right to the permit. Mission Springs assigned error to this holding. Br. of Appellants at 5. Although the majority reverses the summary judgment in favor of the respondents, and remands the case for trial consistent with its opinion, it does not discuss the assignment of error or provide a disposition of the trial court’s ruling. Presumably, the trial court’s ruling on this issue stands.


Mission Springs filed the current action a scant seven working days after the June 22 meeting, but over eight months after it first applied for the grading *980permit. There can be little doubt the City Council meeting was the triggering factor in this action.


The merits of the City’s assessment of a potential threat to public safety are, of course, not at issue. The focus is on the meaning and applicability of the stat*982ute. Presumably, if a municipality made an insupportable determination of changed conditions, an aggrieved party would find redress in the courts.


“[W]hen a court is urged to reach a result that could not be made intelligible —that must seem ridiculous—to educated lay persons, it is a hint that the result may be wrong as a matter of law.” Byron v. Clay, 867 F.2d 1049, 1053 (7th Cir. 1989).


This is not to say the governing authority may act arbitrarily or capriciously in doing so as, for instance, by imposition of an unreasonable delay. It is possible to conceive of circumstances in which a jurisdiction artificially creates permit or other requirements solely to delay a project until completion of it became financially unfeasible or until the five-year sunset term had expired, invalidating the plat. In such case, the development proponent would surely have a cause of action. If it is arbitrary or unreasonable in its action, the City would be subject to the civil liability provisions of RCW 64.40. The question of the length of delay in *984this case is not before us, however. The majority is adamant that any delay whatsoever is a violation of constitutional magnitude.


Mission Springs argues Council Members Holmes and Anderson had been vocal opponents of the Mission Springs development before being elected to the Spokane City Council. Br. of Appellants at 6-7. In fact, Council Member Holmes was a member of the neighborhood group leading the opposition to the development. Perhaps her successful election resulted in part from her opposition to Mission Springs’ project. I see nothing wrong with this state of affairs. I agree with Judge Posner that politics “is not merely, or even primarily, the disinterested pursuit of the public interest. It is a power struggle.” Fraternal Order of Police Hobart Lodge No. 121, Inc. v. City of Hobart, 864 F.2d 551, 555 (7th Cir. 1988). When acting in its legislative, as opposed to its quasi-judicial, capacity as it did here, a city council is designed to be a partisan body, legitimately reflecting the wishes of its constituents.


The majority says, “[Spokane Municipal Code] 4.03.020 permits no delay in the issuance of a building or grading permit while the municipality rethinks plat approval which it had granted years previously.” Majority op. at 965. By its choice of words, the majority evidently intends to convey the impression the City violated its own municipal code. In fact, the SMC is silent on the question of delay. While it does not expressly or impliedly permit delay, it also does not expressly or impliedly forbid delay. The Code does, however, allow for latitude in administering permits, a point the majority fails to mention: “The building official may waive or modify the requirements for an application as the nature of the work applied for dictates.” SMC 11.02.0810(B)(3). The permit requirements subject to the building official’s modification are set forth at SMC 11.02.0810(A).


The United States Supreme Court and nearly all of the federal circuit courts of appeals have agreed. Snowden v. Hughes, 321 U.S. 1, 11, 64 S. Ct. 397, 88 L. Ed. 497 (1944) (“Mere violation of a state statute does not infringe the federal Constitution.”); Barney v. City of N.Y., 193 U.S. 430, 437-38, 24 S. Ct. 502, 48 L. Ed. 737 (1904) (“Controversies over violations of the laws of New York are *986controversies to be dealt with by the courts of the State . . . the principle is that it is for the state courts to remedy acts of state officers done without the authority of or contrary to state law.”); Coyne v. City of Somerville, 972 F.2d 440, 444 (1st Cir. 1992) (“It is bedrock law in this circuit, however, that violations of state law—even where arbitrary, capricious, or undertaken in bad faith—do not, without more, give rise to a denial of substantive due process under the U.S. Constitution.”); Midnight Sessions, Ltd. v. City of Philadelphia, 945 P.2d 667, 684 (3d Cir. 1991) (“a violation of state law in itself does not constitute a denial of substantive due process.”), cert. denied, 503 U.S. 984, 112 S. Ct. 1668, 118 L. Ed. 2d 389 (1992); Sylvia Dev. Corp. v. Calvert County, 48 F.3d 810, 825 (4th Cir. 1995) (illegal or arbitrary act under state law is not alone probative of a constitutional violation); Stern v. Tarrant County Hosp. Dist., 778 F.2d 1052, 1056 (5th Cir. 1985) (“Converting alleged violations of state law into federal . . . due process claims improperly bootstraps state law into the Constitution.”), cert. denied, 476 U.S. 1108, 106 S. Ct. 1957, 90 L. Ed. 2d 365 (1986); Olsen v. McFaul, 843 F.2d 918, 929 (6th Cir. 1988) (“[T]he violation of a state statute or rule of practice does not, by itself, constitute deprivation of a right guaranteed by the Constitution of the United States. Misapplication of State law, absent invidious discrimination, does not necessarily present a federal constitutional question.”); Coniston Corp. v. Village of Hoffman Estates, 844 F.2d 461, 467 (7th Cir. 1988) (“A violation of state law is not a denial of due process.”); Steuart v. Suskie, 867 F.2d 1148, 1150 (8th Cir. 1989) (“The doctrine of substantive due process is reserved for a narrow class of cases, usually involving some egregiously unfair or shocking act of governmental oppression. Steuart here claims a violation by HUD of its own personnel procedures. If such a claim raises substantive-due-process concerns, every claim by a citizen that any government has violated a statute, regulation, or procedure, in such a way as adversely to affect ‘liberty’ or ‘property,’ would create a constitutional lawsuit. The heavy artillery of constitutional litigation is not available on such an indiscriminate basis.”); Phillips v. Calhoun, 956 P.2d 949, 954 (10th Cir. 1992) (“[NJoncompliance with local law does not constitute a violation of federal due process rights.”).


I have previously stated my belief in the appropriate demise of substantive due process in land use cases: “ ‘Substantive due process analysis has no place in contexts already addressed by explicit textual provisions of constitutional protection, regardless of whether the plaintiffs potential claims under those amendments have merit.’ ” Christianson v. Snohomish Health Dist., 133 Wn.2d 647, 667, 946 P.2d 768 (1997) (Talmadge, J., concurring) (quoting Armendariz v. Penman, 75 F.3d 1311, 1325-26 (9th Cir. 1996)). Nevertheless, substantive due process remains the law of Washington, and I, unlike the majority, believe I am obliged to conform my analysis to that law until such time as this Court sees fit to change it. The majority attempts to relegate the Armendariz case to insignificance by implying parenthetically it applies only to rarely seen private taking claims. Majority op. at 964. While it is true Armendariz did concern a private taking claim, neither the language nor the import of that landmark, en banc decision limits its holding with respect to the inapplicability of substantive due process analysis to claims more properly advanced under the Fifth Amendment’s just compensation clause. To the extent Armendariz could have left any lingering doubts, the subsequent decision of the Court of Appeals for the Ninth Circuit in Macri v. King County, 110 F.3d 1496, 1500 (9th Cir.) (quoting as authority the language from Armendariz cited supra, this paragraph), amended and superseded on denial of reh’g en banc, 126 F.3d 1125 (1997), cert. denied, 522 U.S. 1153 (1998), a case involving a claim against a public agency, erased them. The United States Supreme Court’s denial of the petition for certiorari in Maori is significant, given the nature of the case and the Court’s well-known lack of reluctance to overturn Ninth Circuit cases.


This language comes from Lawton v. Steele, 152 U.S. 133, 137, 14 S. Ct. 499, 38 L. Ed. 385 (1894). The Lawton three-pronged test was promulgated as a touchstone for excessive exercise of the police power. Goldblatt v. Town of Hempstead, 369 U.S. 590, 594, 82 S. Ct. 987, 8 L. Ed. 2d 130 (1962). In Orion, however, we conflated the Lawton police power test with substantive due process. Orion, 109 Wn.2d at 646. So far as I know, we are the only jurisdiction to have done so.


The majority also cites Bateson as authority for the proposition “Arbitrary or irrational refusal or interference with processing a land use permit violates substantive due process.” Majority op. at 970. The majority asserts at 966 n.16 that Bateson has never been overruled. That statement is plainly incorrect in view of Armendariz and Maori. Armendariz said: “To the extent Sinaloa [Lake Owners Ass’n v. City of Simi Valley 882 F.2d 1398 (9th Cir. 1989)] stands for the proposition that a plaintiff may bring a substantive due process claim whenever his other claims are unsuccessful, we overrule it now.” Armendariz, 75 F.3d at 1326. Bateson is no longer sound in light of these recent decisions.


The majority concludes no taking occurred here. Majority op. at 964.1 agree for the same reasons a federal constitutional tort for violating Mission Springs’ right to due process is not present. The City’s resolution calling for an additional traffic study was an exercise of its police power to safeguard the public interest in safety. Therefore, it was not a taking.


In a council-manager plan of city government, “The council shall appoint an officer whose title shall be ‘city manager’ who shall he the chief executive officer and head of the administrative branch of city or town government. The city manager shall be responsible to the council for the proper administration of all affairs of the city or town.” RCW 35.18.010.


As the city attorney told the City Council in the course of warning the City Council of its exposure to liability, “[T]he council has no administrative authority by the terms of the city charter.”


It is well to remember that immunizing the individual council members does not leave Mission Springs without a remedy. There is no question that the City of Spokane itself may be hable for the conduct of its elected officials, officers, and agents under section 1983. This has been settled law since Monell v. Department of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). Moreover, a municipality is not immune from suit even if its municipal officers are immune. Owen v. City of Independence, 445 U.S. 622, 100 S. Ct. 1398, 63 L. Ed. 2d 673 (1980).


The trial court did not address qualified immunity; neither should we.